Citation Nr: 0411197	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  91-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hardening of the veins 
and/or other circulatory disorder.

2.  Entitlement to a compensable rating for right parietal scar.

3.  Entitlement to an increased rating for cerebral concussion 
with residuals headaches, dizziness and slight ulnar involvement 
(residuals of concussion), currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 1953.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2004, the RO denied higher evaluations for sacroiliac 
strain with degenerative disc and joint disease of the lumbar 
spine, as well as, the residuals of fracture of the D2, and the 
veteran did not appeal.  Thus, these issues are not before the 
Board.

In an October 1991 rating decision, the RO assigned a 10 percent 
rating for residuals of cerebral concussion; however, because a 
higher evaluation is potentially available, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the case in June 2003.


FINDINGS OF FACT

1.  A circulatory disorder including Raynaud 's disease is not 
causally related to service.  

2.  The right parietal scar is well healed, with no evidence of 
tenderness, ulceration or skin breakdown, limitation of function, 
underlying soft tissue loss, or other abnormality.

3.  The evidence demonstrate headaches without evidence of any 
further disability such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, or of multi-infarct dementia; the 
headaches have not been shown to approximate very frequent 
completely prostrating and prolonged attacks.



CONCLUSIONS OF LAW

1.  A circulatory disorder, including Raynaud' s disease is not 
proximately due to or the result of a service connected disease or 
injury.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003); 38 C.F.R. §§ 3.102, 3.310 (2003).

2.  The criteria for a compensable evaluation for right parietal 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 
7800 (2003); 67 Fed. Reg. 49,590 (July 31, 2002). 

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of concussion have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.7, 4.40, Diagnostic Codes 8045, 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from a disorder 
claimed as hardening of the veins, which had its onset during 
military service.  He also maintains that his service-connected 
disabilities, residuals of concussion and right parietal scar, 
have increased in severity.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 
2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, the claims for service connection for 
hardening of the veins with other circulatory problems and 
increased ratings for service-connected disabilities were received 
in May 1990.  Rating decisions in October 1990 and 1991 denied 
entitlement to a compensable evaluation for a parietal scar, 
denied entitlement to a compensable evaluation for residuals of a 
cerebral concussion with headaches, dizziness, and slight left 
(minor side) ulnar nerve involvement, denied an increased rating 
for residuals of fracture of D2 with deformity, denied service 
connection for a low back condition, and denied service connection 
for hardening of the veins with other circulatory problems.

A VCAA letter was sent to the veteran in November 2001, which 
provided notice to the claimant regarding what information and 
evidence was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to the 
appellant in November 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his or her claim, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board finds that the July 2003 SSOC, and correspondence from 
the RO to the veteran, including the November 2001 VCAA letter, 
notified him of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA would 
seek to provide, and the information and evidence he was expected 
to provide.  

The VCAA also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 

With respect to the duty to assist, the record reflects that the 
RO has obtained all of the veteran's medical records and provided 
physical examinations in connection with his claims.  Further, the 
RO asked him to submit any evidence in his possession that 
pertains to the claims.  Additionally, the Board remanded the case 
in order to obtain physical examinations, medical opinions, and VA 
clinical records in October 2002.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the veteran's representative, in a March 2004 
statement, requested that the Board remand the issue regarding an 
increased rating for concussion residuals, in order to obtain a 
contemporaneous examination.  As outlined below, the veteran has 
undergone several VA examinations in connection with his claim, 
including a February 2002 examination.  The examination reports, 
of record, adequately describe the veteran's concussion residuals.  
Moreover, there are VA outpatient records that post date the 
February 2002 examination and refer to the veteran's symptoms.  
These records do reflect a discernable increase in the veteran's 
symptoms associated with his concussion residuals.   

Accordingly, the Board finds that the notification and duty to 
assist provisions of the VCAA have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.

Factual Background

Service medical records relate that the veteran fell from a 
government truck in October 1951.  He sustained among other 
injuries a concussion and a laceration to the right parietal 
region, which was sutured.  X-rays also revealed compression 
fracture, body of T2, anterior wedging of moderate degree with 
slight fragmentation of the cervical spine and skull.  The 
neurological examination was negative.  There was noted soreness 
of the neck.  For the remainder of service, the veteran complained 
of back pain and headaches.  

The service medical records do not show evidence of complaints, 
treatment or diagnoses regarding vascular problems.  The vascular 
system was considered clinically normal at the examination 
conducted prior to separation in January 1953.  

A VA examination was conducted in August 1953.  The veteran 
reported his medical history including the in-service truck 
accident.   He indicated that he had residual symptoms that 
included headaches.   The headaches came on without warning.  They 
occurred once a week and lasted a few hours.  Also, when he stood 
up quickly, he would experience blackouts for a few seconds and 
felt as if he would fall over.  On neurological examination, the 
cranial nerves 2-12 were intact.  There were no abnormalities 
reported on examination of the reflexes and motor system.  There 
were no positive cerebellar signs or clonus.  The Romberg was 
negative.  The leg raising was unimpaired.  Ulnar hypothesia was 
noted on the sensory examination.  There was questionable 
tenderness over the sciatic notch at the exit of the sciatic 
nerve.  In reporting the diagnoses, the examiner noted left ulnar 
nerve involvement.  

Based on in-service treatment, an August 1953 rating action 
granted service connection for cerebral concussion with residuals 
headaches, dizziness and slight ulnar involvement, assigning a 30 
percent evaluation and scar of the right parietal region of the 
skull, assigning a noncompensable evaluation.  

A VA examination was conducted in August 1956.  The cranial nerves 
were intact.  His motor power was good, bilaterally, and equal.  
There were no sensory disturbances.  The deep tendon reflexes were 
intact.  There were no other pathological deficits noted.  The 
diagnosis was fracture D2 and sacroiliac strain, history of, no 
present neurological abnormalities found.  

An August 1956 rating action reduced the disability evaluation for 
the concussion residuals to zero percent disabling.  

VA outpatient records dated between October 1983 and March 1996 
show that the veteran received treatment for various disabilities.  
His complaints of dizziness continued.  In November 1984, the 
veteran reported that he had been experiencing dizziness for 
years, which were getting worse.  He describe the dizzy spells as 
"like had one drink too many."  The diagnosis was dizziness.

Upon VA examination in June 1986, the veteran reported his medical 
history and residual neurological symptoms.  He continued to 
experience dizziness and had no symptoms identified with the scar.  
On examination, there was a small 1-inch scar that was barely 
visible.  No identifiable neurological abnormalities were noted.  

In November 1988, the veteran was admitted to a VA hospital with 
complaints of headaches and upper extremity weakness.  It was 
reported that an electromyography (EMG) was compatible with 
bilateral carpal tunnel syndrome, bilateral ulnar motor neuropathy 
and sensory neuropathy with right ulnar median motor neuropathy.  
However, he did not have Tinnel's sign and the Phalen' s was not 
significant.  The CT (computerized tomography) myelogram, spinal 
studies and metabolic mini workup were normal.  

In May 1990, the RO received the veteran's current claims for 
service connection for hardening of the veins with other 
circulatory problems and increased ratings for service-connected 
disabilities.  

A VA examination was conducted in August 1990.  Nerve root 
symptoms were not found on the neurological portion of the 
examination.  The veteran could not raise both legs.  The right 
knee jerk and right ankle jerk were dull, however, on the left 
side they were normal.  The right ulnar nerve showed no paralysis 
and there was good sensation.  

An Adjudication Officer, in a June 1991 report to the  Director of 
Compensation and Pension Service, noted that the veteran's records 
were reviewed.  It was determined that the veteran concussion 
residuals had been 10 percent disabling since November 1984 when 
VA outpatient records showed complaints of dizziness.  An October 
1991 rating action implemented the 10 percent rating, effective 
from November 1984.

VA outpatient record dated between December 1990 and May 1992 show 
that the veteran received rehabilitative treatment for back 
complaints.  In February 1992, the veteran complained of a painful 
right toe.  The diagnosis was Raynaud 's phenomenon.  "Raynaud 's 
disease is a vascular disorder marked by recurrent spasm of the 
capillaries and especially those of the fingers and toes upon 
exposure to cold, characterized by pallor, cyanosis and redness in 
succession, usually accompanied by pain, and in severe cases 
progressing to local gangrene.  The terms 'Raynaud 's phenomenon' 
or 'Raynaud 's syndrome' are used to describe the symptoms 
associated with Raynaud 's disease."  Watson v. Brown, 4 Vet. App. 
309, 310 (1993).

In March 1994, VA hospital records show that the veteran underwent 
posterior cervical foraminotomy, left C3-4.  The discharge summary 
noted that the veteran was admitted due to persistent head and 
neck pain.  At the time of discharge, he reported that the surgery 
relieved his neck and head pain.  Two weeks after surgery the 
veteran was admitted to the VA hospital with complaints of chest 
pain.  He underwent diagnostic testing including cardiac 
catherization and stress thallium test.  The cardiac catherization 
showed an ejection fraction of 75% with normal regional wall 
motion.  The coronary anatomy was significant for right dominant 
system.  There was a proximal 50-60% left anterior descending 
lesion with questionable physiologic significant.  The discharge 
diagnoses included chest pain, cervical spondylosis, status post 
posterior foraminectomy, and Raynaud 's disease.  

VA outpatient records dated between December 2000 and December 
2001 show that the veteran received treatment for various 
disabilities, mainly physical therapy for neck, shoulder and back 
pain.  No sensory deficits were noted on a sensory examination in 
February 2001.  April and May 2001 physical therapy clinical notes 
relate that the veteran reported neck pain as well as dizziness 
when he turned his head.  At an eye examination in June 2001 the 
veteran reported transient blackouts of vision 4 or 5 times a day.  
It felt as though a shade would come down over his eyes for a few 
seconds and then go away.  At this time, he denied headaches, 
double vision or scalp tenderness.  The diagnoses included 
transient visual phenomena of 1-month duration.  At an audiology 
consultation in July 2001, the veteran complained tinnitus; 
however he denied pain or dizziness.  In August 2001 he continued 
to report of partial transient visual disturbance.  It was 
described as central scotoma associated with spider web lasting 10 
seconds that occurred multiple times a day.  

A VA examination was conducted in December 2001.  The veteran 
reported his medical history.  He indicated that he has had 
continuing headaches with substantial neck movement and 
lightheadedness.  He reported that he was only able to sleep on 
the right side because of headaches.  On physical examination, he 
could only extend his neck 5-10 degrees before pain and dizziness.  
On neurological examination, the cranial nerves II-XII were intact 
to funduscopic examination.  The pupils were equal, round and 
reactive to light.  Marcus Gunn phenomenon was absent.  
Extraocular motility was intact without nystagmus.  The cerebellar 
testing involving finger-nose-finger, toe-to-finger, and heel-to-
shin were intact but slow.  The motor performance was normal 
except intrinsic hand muscle atrophy and the grips were maybe 4+-
5/5 in both hands versus 5/5, which the examiner considered 
normal.  Sensory perception below the chin was otherwise intact to 
touch.  The reflexes were assessed at 1+ and maybe trace ankle 
jerks were intact.  The toes were down going bilaterally.  There 
was no clonus or Hoffman's sign.  His gait was cautious and short 
paced.  He used a cane for support.  He performed better on his 
toes than his heels.  The Romberg's test revealed minimal truncal 
sway.  Independent and tandem leg standing was described as little 
awkward.  In reporting the diagnostic assessment, the examiner 
reported that the veteran probably had post traumatic vascular-
migraine type headaches with a pattern of referred pain from the 
cervical spondylitic post traumatic developments.  Medications 
were suggested.

Further VA examinations were conducted in February 2002.  In 
reporting the veteran's medical history, it was noted that 
computer tomography (CT) scan was performed in September of the 
previous year.  The CT scan revealed some cerebral atrophy with 
evidence of basal lacunar infarcts.  There was questionable lesion 
versus artifact in the left occipital lobe.  On neurological 
examination the cranial nerves II-XII reveal funduscopic normal.  
The pupils were equal, round, and reactive to light.  The Marcus 
Gunn phenomenon was absent on motility without nystagmus, lid 
fissures, symmetric, appearance normal.  The cerebellar testing 
was slow but on target.  The motor performance was nonfocal.  
Sensory was intact to touch and vibration.  The reflexes were 2+ 
above the waist and approached 1+ at the knees.  The ankle jerks 
were trace to absent.  The toes were clearly down going.  There 
was no clonus or Hoffman's sign.  His gait was slow, stiff and 
short based.  He did use his cane.  His heel and toe performance 
was fair.  Independent leg stand was fair and tandem leg standing 
was awkward.  The Romberg was negative.  The diagnostic impression 
was posttraumatic head injury.  The examiner commented that the 
persistent headaches sounded like tension type headaches.  She was 
not sure if there was evidence of cognitive decline.  There was no 
evidence suggestive of posttraumatic seizure or anything more 
complicated.  She indicated that it would interesting to review 
the magnetic resonance imaging (MRI)  scheduled for June 2002.  
She also noted that, as mentioned above, the 1997 MRI showed 
lacunar infarcts in both ganglion regions.

In October 2002 the Board requested further development including 
VA physical examination and opinion.  The Board also requested 
additional VA records including the results of the June 2002 MRI.  

The record contains VA outpatient records that date between May 
and September 2002.  The records show that veteran was receiving 
treatment for a variety of disabilities including cervical pain, 
low back pain, spondylitic disease of the C6-7, and greater 
occipital neuralgia.  The report of the June 2002 MRI indicated 
that there was no abnormal mass effect in the left occipital 
region.  There was minimum ischemic arterial disease, bilaterally.  
The base of the skull was unremarkable , including the blood 
vessels.  There were central and peripheral atrophies.  In July 
2002, a VA physician wrote the veteran and reported that the MRI 
of his head was normal and there was no evidence of masses or 
tumors.  

Also pursuant to the Board's request, VA examinations were 
conducted in February 2003 to determine the nature and etiology 
any circulatory disorder including arteriosclerosis or Raynaud 's 
disease.  The Board also requested that if any circulatory disease 
was found, the examiner should comment on whether it was related 
to service.  The Board also requested examination of the parietal 
residual scarring.   

At VA examination in February 2003, the veteran reported that with 
cold damp weather, his fingers would turn white, blue then red 
when the blood flows to the distal limbs.  This involved mainly 
the second and third fingers, bilaterally.  This also involved 
pain and stiffness.  There was no swelling, heat or redness.  On 
examination, there was no intrinsic muscle atrophy, hammertoes, 
pes cavus or pes planus.  The hands and feet were cold to touch 
but warmed with towels.  The manual muscle testing was 5/5 of the 
intrinsic muscles of the hand and feet.  The sensory examination 
of the hands was normal.  The sensory examination of the feet was 
diffusely increased bilaterally in stocking glove distribution up 
his ankle.  Once his feet were warmed under towels his sensory was 
normal.  Based on examination and history, the examiner diagnosed 
Raynaud 's syndrome involving bilateral hands and feet.  The 
examiner concluded that the veteran's "condition is not as least 
as likely as not secondary to his service condition".  

On physical examination of the scar, the examiner was unable to 
locate a scar.  There was no tenderness, scaliness, irregular 
bumps or abnormal loss of hair on the scalp or superficial scar.  
The diagnosis was history of scar, not visible, asymptomatic.  


Entitlement to service connection for a circulatory disorder

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection will be rebuttably presumed for certain chronic 
diseases (e.g., arteriosclerosis, Raynaud 's disease), which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran has a diagnosis of Raynaud 's disease since 1992.  No 
other circulatory disorder has been identified.  Significantly, 
there are no in-service complaints, findings or diagnoses of 
Raynaud 's disease.  Further, the record reflects that the 
veteran's vascular problems started years after his separation 
from service, and there is no competent medical evidence showing 
that his Raynaud 's disease is related to service.  In fact, the 
only medical evidence of record that pertains to the etiology of 
Raynaud 's disease does not relate the disease to military 
service.  It is noted that chest pain was noted following cardiac 
cauterization in 1994.  It is important to point out that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease 
or injury incurred during service, the basic compensation statutes 
cannot be satisfied).  Thus, service connection for a circulatory 
disorder, to include hardening of the arteries must be and is 
denied.

Although the veteran has claimed that he has a circulatory 
disorder and that his Raynaud 's disease is related to service, he 
is a layman and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With regard to the Raynaud' s disease, the clear preponderance of 
the evidence shows that the veteran's Raynaud 's disease is not 
related to service, and that service connection is not warranted.  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Entitlement to an increased rating for right parietal scar 

During the pendency of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. pt. 4). 
Generally, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the veteran will apply.  However, when amended regulations 
expressly state an effective date and do not include any provision 
for retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, prior to August 30, 2002, 
the Board may apply only the previous version of the rating 
criteria.  As of August 30, 2002, the Board must apply whichever 
version of the rating criteria is more favorable to the veteran.

In a July 2003 supplemental statement of the case (SSOC), the 
Board advised the veteran that the rating criteria for scars had 
changed, provided a copy of the amended regulations, and afforded 
an opportunity for the submission of additional evidence or 
argument.  Accordingly, the Board may proceed to consider the 
amended regulations without prejudice to the veteran.  

Under the criteria that were in effect prior to August 30, 2002, a 
disfiguring scar of the head, face or neck warrants a 10 percent 
rating when that scar is either moderate in severity, or 
disfiguring; a noncompensable evaluation is warranted when that 
scar is slight.  38 C.F.R. § 4.118, Diagnostic Code 7800, in 
effect prior to August 30, 2002.  

Under the revised criteria, a 10 percent rating is appropriate for 
one characteristic of disfigurement (that is, the scar is 
disfiguring); a scar that is not disfiguring (that is, the 
equivalent of slight) is considered to be noncompensable.  38 
C.F.R. § 4.118, Diagnostic Code 7800, in effect as of August 30, 
2002; see 38 C.F.R. § 4.31 (2003), whereby a zero (noncompensable) 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  The differences between the 
diagnostic criteria that were in effect prior to August 30, 2002, 
and that were in effect as of that date, are not substantive with 
regard to the assignment of a 10 percent rating.

In the instant case, the medical evidence does not demonstrate 
that the veteran's scar is in any manner disfiguring.  The report 
of the February 2003 VA examination shows that the examiner could 
see no scar.  A compensable evaluation requires some manner of 
disfigurement, under either the old or revised diagnostic 
criteria.  In the absence of any such disfigurement, a compensable 
evaluation cannot be assigned.  Diagnostic Code 7804 also provides 
that a superficial scar may be rated at 10 percent when painful on 
examination; however, in the instant case, there was no objective 
evidence of tenderness.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
percent for the right parietal scar. 38 C.F.R. § 4.3.



Entitlement to an increased rating for residuals of concussion 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE FOR 
RATING DISABILITIES (Schedule), codified in C.F.R. Part 4.  VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised in 
the record, and to explain the reasons and bases for its 
conclusion.  

The rating schedule provides that the disability will be rated 
pursuant to Diagnostic Codes 8045 and 8100.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, for brain disease 
due to trauma, purely neurological disability, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of a 
hyphenated diagnostic code (e.g. 8045-8207).  For purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

A review of the findings on examination and treatment records show 
that the veteran's headache symptoms for the pertinent period are 
consistent with the complaints set forth in Diagnostic Code 8045.  
These include headaches, dizziness and insomnia.  The lengthy 
review of the medical above shows there is no evidence of any 
disability such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, or of multi-infarct dementia during the pertinent 
period.  Under these provisions, a rating in excess of 10 percent 
is specifically prohibited under Code 8045.

The veteran's service-connected posttraumatic headaches might also 
be evaluated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, pertaining to migraine headaches.  Under 
that code, a 10 percent evaluation is warranted with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months.  A 30 percent evaluation is assigned with 
characteristic prostrating attacks occurring on an average once a 
month over last several months, and a 50 percent evaluation, the 
highest rating under this code, is assigned with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  Nonetheless, evaluating the veteran's 
disability there under would not be more beneficial.  The Board 
observes that characteristic prostrating attacks were not 
diagnosed, and even if they were, the frequency of reported 
headache episodes precludes a more favorable rating under 
Diagnostic Code 8100.

The preponderance of the evidence is against the claim for 
increased evaluation for residuals of a concussion.  Because the 
preponderance of the evidence is against the claim, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for hardening of the veins and/or other 
circulatory disorder is denied.

A compensable rating for right parietal scar is denied.

An increased rating for residuals of concussion is denied.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



